DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
Response to Amendment
This office action is responsive to the preliminary amendment filed on September 14, 2022.  As directed by the amendment: claim(s) 1-2, 4-9, 12, 18-19, and 21-25 have been amended, claim(s) 3, 10-11, and 14-15  have been cancelled, and no claim(s) have been added. Thus, claims 1-2, 4-9, 12-13, and 16-25 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pgs. 8-10, filed September 14, 2022, with respect to the 35 U.S.C. 112(a) rejection of claims 1-2, 4-9, 12-13 and 16-25 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-2, 4-9, 12-13 and 16-25  has been withdrawn. 
Applicant’s arguments, see pgs. 10-12, filed September 14, 2022, with respect to the 35 U.S.C. 112(b) rejection of claims 18-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 18-20  has been withdrawn. 
Applicant’s arguments, see pgs. 10-12, filed September 14, 2022, with respect to the 35 U.S.C. 112(b) rejection(s) of claim(s) 1-2, 4-9, 12-13, 16-17, and 21-25 have been fully considered and are persuasive for the previous rejection; however, upon further consideration of the newly amended limitations, a new 35 U.S.C. 112(b) rejection is made in view of the amendments.
The applicant has amended the claims in order to overcome the previous 35 U.S.C. 103 rejection of the claims 1-2, 4-9, 12-13, 16-17, and 21-25. While the claims overcome the prior art rejection, and no prior art is being utilized to reject the claims they are not in condition for allowance. It is unclear to the examiner what the metes and bounds of the claims are in regards to infringement. It details in MPEP 2111.02, “Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation.” However, as written this does not read as terminology that limits the structure instead it reads as purpose or intended use. MPEP 2111.02 also details “The determination of whether preamble recitations are structural limitations or mere statements of purpose or use ‘can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification.’" The claims as written appears to intend to use the device in an aircraft, which doesn’t positively recite or require the aircraft.
The examiner did reach out to the applicant in order to see if they would like to cancel the device and apparatus claims in order to pursue the allowance of the method claims or to positively recite the aircraft in the apparatus and system claims. No agreement was reached.
Claim Interpretation
Claims 1 and 12 are a system and apparatus claim that state “A(n) apparatus/system for use in an aircraft, the aircraft having a plurality of seats, the apparatus/system comprising: a receiver device that is embedded in one of the seats of the aircraft…” As written the claims do not positively recite/require the aircraft or the seats of the aircraft and hence the receiver device just needs to be capable of being embedded in the seats of the aircraft. This is essentially intended use of the device. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 12-13, 16-17, and 21-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite in the preamble “A(n) apparatus/system for use in an aircraft, the aircraft having a plurality of seats, the apparatus/system comprising: a receiver device that is embedded in one of the seats of the aircraft…” In terms of a device and apparatus claim, it is unclear if/how the location of the receiver matters and how the processor knows where the receiver is located. It is also unclear what is needed to infringe on the claims, do the claims require a receiver specifically embedded in an aircraft seat (or any seat for that matter) to infringe or even more so is an aircraft and/or seat required to infringe on the claim?  It is unclear to the examiner what are the intended mete and bounds of the claim.
Allowable Subject Matter
Claims 18-20 are allowed.
The prior art neither teaches nor suggest, when the claim is taken as a whole a method for use in an aircraft, one of the seats having embedded a receiver device for receiving a plurality of medical parameters from a user and comparing the medical parameters in order to determine that a user is having an emergency condition, wirelessly transmitting an alert and facilitating the location of the user experiencing the medical emergency, which includes the medical parameters after meeting privacy thresholds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jessandra Hough								December 13, 2022
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792